--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


AMENDMENT NO. 3, dated as of December 13, 2018 (this “Amendment”), to the Credit
Agreement, dated as of July 30, 2013 (as amended prior to the date hereof  and
as further amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”), among Gardner Denver
Holdings, Inc. (“Holdings”), Gardner Denver, Inc., (the “U.S. Borrower”), GD
German Holdings II GmbH, (the “German Borrower”), GD First (UK) Limited (the “UK
Borrower”; and together with the German Borrower and the U.S. Borrower, the
“Borrowers”), the lenders or other financial institutions or entities from time
to time party thereto and UBS AG, Stamford Branch, as Administrative Agent,
Collateral Agent, Swingline Lender and Letter of Credit Issuer.


WHEREAS, Holdings and the U.S. Borrower desire to revise the definition of
“Change of Control”;


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1.  Defined Terms.  Unless otherwise specifically defined in this
Amendment, each capitalized term used herein (including in the recitals above)
has the meaning assigned to such term in the Credit Agreement (as amended
hereby).


Section 2.  Amendments.  Effective as of the Amendment No. 3 Effective Date, the
Credit Agreement is hereby amended as follows:


(a)  Section 1.1 of the Credit Agreement is hereby amended by replacing the
definition of “Change of Control” in its entirety with the following:


““Change of Control” shall mean and be deemed to have occurred if (a) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall at any time have acquired direct or indirect beneficial ownership of a
percentage of the voting power of the outstanding Voting Stock of Holdings that
exceeds 50% thereof, unless the Permitted Holders have, at such time, the right
or the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; or (b) at
any time prior to a Qualifying IPO of the U.S. Borrower, Holdings shall cease to
beneficially own, directly or indirectly, 100% of the issued and outstanding
equity interests of the U.S. Borrower; provided that, at any time when any of
the outstanding Voting Stock of Holdings is directly or indirectly owned by a
Parent Entity, all references in clause (a) of this definition to “Holdings”
(other than in this proviso) shall be deemed to refer to the ultimate Parent
Entity that directly or indirectly owns such Voting Stock.”


Section 3.  Representations and Warranties.  Each Credit Party represents and
warrants to the Lenders as of the Amendment No. 3 Effective Date that:



--------------------------------------------------------------------------------

(a)  such Credit Party (i) has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and the Credit Agreement as amended hereby, and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment and (ii) has duly executed and
delivered this Amendment, and each of this Amendment and the Credit Agreement as
amended hereby constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except as the enforceability hereof or thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity;


(b)  the execution, delivery and performance by such Credit Party of this
Amendment, will not (i) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of its
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (iii) violate any provision of the certificate of
incorporation, by-laws, articles or other organizational documents of such
Credit Party or any of its Restricted Subsidiaries;


(c)  before and after giving effect to this Amendment, the representations and
warranties made by such Credit Party contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects (provided
that any such representations and warranties which are qualified as to
materiality, “Material Adverse Effect” or similar language are true and correct
in all respects) with the same effect as though such representations and
warranties had been made on and as of the Amendment No. 3 Effective Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects (provided that any such representations and warranties which
are qualified as to materiality, Material Adverse Effect or similar language
were true and correct in all respects) as of such earlier date); and


(d)  at the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.


Section 4.  Conditions to Effectiveness.  This Amendment shall become effective
on the first Business Day on which each of the following conditions is satisfied
(such date, the “Amendment No. 3 Effective Date”):


(a)  The Administrative Agent shall have received (i) from Lenders constituting
the Required Lenders, (ii) from the Administrative Agent and (iii) from
Holdings, the Borrowers and each other Credit Party, either (x) a counterpart of
this Amendment signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment;



--------------------------------------------------------------------------------

(b)  At the time of and immediately after giving effect to the Amendment, no
Default or Event of Default shall have occurred and be continuing;


(c)  Before and after giving effect to the Amendment, the representations and
warranties made by each Credit Party contained in the Credit Agreement and the
other Credit Documents shall be true and correct in all material respects
(provided that any such representations and warranties which are qualified as to
materiality, “Material Adverse Effect” or similar language are true and correct
in all respects) on and as of the Amendment No. 3 Effective Date with the same
effect as though such representations and warranties had been made on and as of
the Amendment No. 3 Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(provided that any such representations and warranties which are qualified as to
materiality, Material Adverse Effect or similar language were true and correct
in all respects) as of such earlier date);


Section 5.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


Section 6.  Governing Law; Submission to Jurisdiction, Venue.  The provisions of
Sections 13.12 and 13.13 of the Credit Agreement apply to this Amendment,
mutatis mutandis.


Section 7.  JURY TRIAL WAIVER.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


Section 8.  Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.


Section 9.  Entire Agreement; Severability.  This Amendment is specifically
limited to the matters expressly set forth herein. This Amendment and all other
instruments, agreements and documents executed and delivered in connection with
this Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.  Any term or provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment,
and the effect thereof shall be confined to the term or provision so held to be
invalid or unenforceable.



--------------------------------------------------------------------------------

Section 10.  Effect of Amendment.


(a)  Each reference that is made in the Credit Agreement or any Credit Document
to the “Credit Agreement” shall hereafter be construed as a reference to the
Credit Agreement as amended hereby,  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.


(b)  By executing and delivering a copy hereof, each Credit Party hereby
consents to this Amendment and the transactions contemplated hereby and each
U.S. Credit Party hereby confirms its respective guarantees, pledges and grants
of security interests, and other obligations, as applicable, under and subject
to the terms of each of the Credit Documents to which it is party, and agrees
that, notwithstanding the effectiveness of this Amendment, such guarantees,
pledges and grants of security interests, and other obligations, and the terms
of each of the Credit Documents to which it is a party, shall continue to be in
full force and effect, including to secure the Obligations.  For the avoidance
of doubt, on and after the Amendment No. 3 Effective Date, this Amendment shall
for all purposes constitute a Credit Document.


(c)  The parties hereto acknowledge and agree that the amendment of the Credit
Agreement pursuant to this Amendment and all other Credit Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Credit Agreement and the other Credit Documents as in effect
prior to the Amendment No. 3 Effective Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



 
HOLDINGS:
       
GARDNER DENVER HOLDINGS, INC.
             
By:
/s/ Andrew R. Schiesl
 


Name:
Andrew R. Schiesl
 


Title:
Vice President, General Counsel,
Chief Compliance Officer & Secretary
             
U.S. BORROWER



 
GARDNER DENVER, INC.
             
By:
/s/ Andrew R. Schiesl
 


Name:
Andrew R. Schiesl
 


Title:
Vice President, General Counsel,
Chief Compliance Officer & Secretary
             
GERMAN BORROWER
       
GD GERMAN HOLDINGS II GMBH
             
By:
/s/ Andrew R. Schiesl
 


Name:
Andrew R. Schiesl
 


Title:
Managing Director
             
UK BORROWER
       
GD FIRST (UK) LIMITED
             
By:
/s/ Andrew R. Schiesl
 

Name:
Andrew R. Schiesl
 


Title:
Director





[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
OTHER CREDIT PARTIES:
       
EMCO WHEATON USA, INC.
 
GD GLOBAL HOLDINGS, INC.
 
GARDNER DENVER INVESTMENTS, INC.
 
GARDNER DENVER INTERNATIONAL, INC.
             
By:
/s/ Andrew R. Schiesl
 


Name:
Andrew R. Schiesl
 


Title:
President
             
GARDNER DENVER NASH LLC
 
GARDNER DENVER THOMAS, INC.
 
LEROI INTERNATIONAL, INC.
 
GARDNER DENVER PETROLEUM PUMPS LLC
 
THOMAS INDUSTRIES INC.
 
TRI-CONTINENT SCIENTIFIC, INC.
             
By:
/s/ Andrew R. Schiesl
 


Name:
Andrew R. Schiesl
 

Title:
Secretary





[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 
UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent
             
By:
/s/ Darlene Arias
 


Name:
Darlene Arias
 


Title:
Director
             
By:
/s/ Kenneth Chin
 

Name:
Kenneth Chin
 


Title:
Director





[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

Lender signature pages on file




--------------------------------------------------------------------------------